 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     JARRAD BEARD,                                       Case No. 1:17-cv-00497-JDP

10                     Petitioner,

11              v.
                                                           ORDER
12     JOHN SUTTON,
13                     Respondent.
14

15            Upon review of the record, it is incomplete. Specifically, the transcript from the trial

16    court proceedings on October 11, 2012, when petitioner’s council argued a Batson motion, is

17    not a part of the voir dire transcript at ECF No. 13-18. We must have the entire record to

18    review petitioner’s claims. See Nasby v. McDaniel, 853 F.3d 1049, 1052 (9th Cir. 2017).

19    Therefore, respondent is ordered to either file the missing portion of the record or direct this

20    court’s attention to its location on the docket within seven (7) days of the date of entry of this

21    order.

22
     IT IS SO ORDERED.
23

24
     Dated:      April 18, 2019
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
 1                 `

 2   No. 204

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


               2
